KEARSE, Circuit Judge,
dissenting:
While I would perhaps have little difficulty upholding the judgment dismissing the complaint if it had been entered after a trial, I must respectfully dissent from the decision to affirm the dismissal on summary judgment.
Though at a trial there would be factual issues as to, inter alia, credibility, likelihood of confusion, and damages, this case was decided on the motion of defendants AIMS, Inc. (“AIMS”), et al., for summary judgment. On such a motion, the record should have been viewed in the light most favorable to plaintiff Thomas M. Murphy as the nonmoving party. See, e.g., United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962); Ramseur v. Chase Manhattan Bank, 865 F.2d 460, 465 (2d Cir.1989). Any weighing of the evidence is the prerogative of the finder of fact, not an exercise for the court on summary judgment. See, e.g., Frito-Lay, Inc. v. Morton Foods, Inc., 316 F.2d 298, 301 (10th Cir.1963) (court cannot properly grant summary judgment on ground that weight of evidence negates likelihood of confusion).
Taken in the light most favorable to Murphy, the record in the present case shows, inter alia, that in January 1987, Murphy began using a bursting-thermometer mark in his national advertisements; that his sales increased dramatically after he began using this graphic; and that AIMS knowingly and intentionally copied Murphy's bursting thermometer, see Exhibit A hereto, for its own ads, see Exhibit B hereto. When other insurance industry executives, according to two affidavits submitted in the district court, first saw AIMS’s bursting-thermometer ad, they immediately believed it to be a Murphy ad. After being informed of this and being advised (a) that the identical appearance of the two graphics was confusing, and (b) that others in the industry would probably assume that it was Murphy who had copied from his larger competitor, and not the other way around, Murphy ceased using his own bursting-thermometer mark.
I have several points of disagreement with the majority. First, the majority holds that Murphy cannot prevail in his present suit unless he can show that his bursting-thermometer mark had acquired secondary meaning. The premise for this ruling is that the term “hot” is a descriptive term, not an arbitrary one. In the present context, i.e., dental benefits plans, this premise is questionable. An exploding thermometer is not descriptive of a dental insurance plan. Neither the insurance plan nor the service that would administer it has any temperature. The term “hot” is used to suggest that the plan would be highly desirable and salable. Even if that term be deemed a descriptive opinion of salability, the use of the bursting thermometer as a graphic means of communicating that opinion was merely suggestive not descriptive, see, e.g., Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 9-11 (2d Cir.1976) (discussing various degrees of Lanham Act protection accorded depending on whether term is “generic,” “descriptive,” “suggestive,” or “arbitrary or fanciful”), and the overall thrust of the bursting-thermometer mark in connection with a dental benefits plan was surely arbitrary or fanciful.
*931Second, assuming that Murphy was required to show secondary meaning, the record below precludes a ruling that his bursting-thermometer mark had no such meaning as a matter of law. Three industry executives submitted affidavits stating that they had associated the bursting-thermometer mark with Murphy. At least two of them immediately mistook the AIMS ad for that of Murphy. Actual confusion is strong evidence of secondary meaning. See, e.g., 1 J. McCarthy, Trademarks and Unfair Competition § 15:12, at 688 (2d ed. 1984) (“McCarthy”). Further, AIMS concedes, as it must (compare Exhibits A and B hereto), that the marks used in the two ads are identical; and the record shows that, during the period in which AIMS was developing its own ad, an AIMS employee had clipped Murphy’s ad out of the Life Association News and had given it to the person in charge of designing AIMS’s ad. “Evidence that defendant knowingly imitated or copied plaintiff’s symbol has long been regarded as probative of likely customer confusion. Thus, such evidence is also probative of the existence of secondary meaning.” McCarthy § 15.12, at 688 (footnote omitted).
Filially, the majority seems to believe that as a matter of law there was no likelihood of confusion because AIMS’s name appeared on its own ad. The mere fact, however, that the junior user’s name is included in the similar material does not as a matter of law eliminate the likelihood of confusion. See, e.g., Banff, Ltd. v. Federated Department Stores, Inc., 841 F.2d 486, 492 (2d Cir.1988). I think it plain that the record in this case contained evidence sufficient at least to create a genuine issue of fact as to the likelihood of confusion. As indicated above, there is evidence of copying, and copying is probative of likelihood of confusion. See McCarthy § 15.12, at 688. Further, two industry executives submitted affidavits stating that when they saw the AIMS copy they immediately thought it was a Murphy ad. Indeed, an AIMS employee at his deposition initially mistook the Murphy ad for the AIMS ad. This evidence of actual confusion is strong evidence of likelihood of confusion. See, e.g., Mobil Oil Corp. v. Pegasus Petroleum Corp., 818 F.2d 254, 259 (2d Cir.1987); World Carpets, Inc. v. Dick Littrell’s New World Carpets, 438 F.2d 482, 489 (5th Cir. 1971) (“There can be no more positive or substantial proof of the likelihood of confusion than proof of actual confusion.... [Vjery little proof of actual confusion would be necessary to prove the likelihood of cdnfusion.”). Though the executives who presented affidavits here took a close second look at the AIMS ad and were sufficiently knowledgeable to be aware that AIMS and Murphy had no connection, I do not think it inferable as a matter of law that every person who saw the ad would be similarly knowledgeable. A reader might assume, erroneously, that, given use of the identical marks, if he called AIMS he would be dealing with Murphy.
The majority concludes that because the careful and knowledgeable executives who submitted affidavits here were not ultimately confused, the evidence of their immediate confusion was not “probative.” I regard the majority’s conclusion as one that does not draw all permissible inferences in favor of the party opposing summary judgment and as one that invades the province of the jury.
In sum, taking the evidence in the light most favorable to Murphy, the Murphy mark had industry recognition, and the AIMS ad that was copied from it created confusion as to the source of the services offered. In these circumstances, I believe the granting of summary judgment was improper. I would vacate the judgment and remand the matter for trial.
*932EXHIBIT A
[[Image here]]
*933EXHIBIT B
[[Image here]]